Citation Nr: 0930886	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  96-29 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for multiple joint 
pain, to include bilateral hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves.  He has 
unverified service beginning in 1985.  Verified service 
includes a period of active duty from November 21, 1990 to 
December 1, 1990, and a period of active duty for training 
from August 4-18, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York, which reflects a denial of service 
connection for numerous disabilities, including depression, 
joint pain, and low back pain.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 1999.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

This case was previously before the Board in August 2000, 
August 2003, and February 2006.  In pertinent part, the Board 
remanded this case in August 2000 for additional evidentiary 
development, and again in August 2003 for compliance with new 
procedural requirements.  Thereafter, the Board denied the 
current appellate claims by a February 2006 decision.

The Veteran appealed the Board's February 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 2008 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
motion.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.

As an additional matter, the Board observes that the Veteran 
submitted a Notice of Disagreement (NOD) to a March 2008 
rating decision that adjudicated 40 issues.  However, it 
appears that the RO undertook additional development as a 
result of the NOD to include new VA medical examinations, and 
the current status of these claims is not clear from the 
documents assembled for the Board's review.  Accordingly, the 
Board will defer making any determination regarding the 
issues adjudicated by the March 2008 rating decision until 
additional records are obtained which provide a clear picture 
as to the current adjudicative status of these claims.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  As detailed below and assuming that 
the claims on appeal have not previously been granted in 
full, the Board finds that a remand is required to comply 
with these duties, as well as the joint motion which was the 
basis for the Court's February 2008 Order.

In August 2000, the Board remanded the current appellate 
claims, in part, for the Veteran to be accorded VA orthopedic 
and psychiatric examinations to address the etiology of his 
claimed depression and disabilities of the low back and 
multiple joints.  VA examinations were subsequently scheduled 
for May 2001, and the Veteran, after receiving proper 
notification, failed to appear at the examinations.  After 
his failure to appear at the examinations, the RO sent a 
letter in September 2002, inquiring whether he was willing to 
attend a VA examination and informing him that his claim 
would be evaluated based on the evidence of record if he 
failed to respond.  The Veteran never responded.  Moreover, 
it does not appear that any medical records were on file at 
that time dated subsequent to May 1999.  

However, the joint motion contended that the Board's February 
2006 decision failed to explain why VA did not attempt to 
schedule a new examination inasmuch as the Board in August 
2000 deemed it necessary, and the Board again remanded the 
claims in August 2003 (identified as May 2004 in the joint 
motion).  The joint motion further contended that the Board 
failed to pride a discussion as to whether the Veteran had 
shown good cause for his failing to appear for the orthopedic 
and psychiatric examinations as there was evidence indicating 
he was not fully aware that he had failed to attend the 
scheduled examinations or of the consequences of failing to 
report.  Further, the joint motion contended the Board failed 
to consider whether the Veteran's low back disability was 
secondarily related to his service-connected cervical and 
thoracic spine disabilities, as had been indicated by a 
private physician.

The Board observes that, since the time of the February 2006 
decision, the Veteran has appeared for VA medical 
examinations in August and September 2008.  Further, the 
September 2008 examination was for mental disorders, and 
contains an opinion relating the etiology of the current 
disability to service.  However, as indicated in the 
Introduction, it is not clear what action was taken, to 
include additional development, in light of these examination 
reports.  Moreover, the Veteran has submitted multiple 
statements indicating he wanted the RO to consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304.  
Therefore, the Board concludes that a remand is required for 
the AMC/RO to make a determination in the first instance 
whether the August and September 2008 VA medical examinations 
are in compliance with the August 2000 remand directives, 
and, if they are not, new examinations should be accorded to 
the Veteran which do satisfy these remand directives.

Since new examination(s) may be necessary in the instant 
case, the Veteran is hereby informed that 38 C.F.R. § 
3.326(a) provides that individuals for whom examinations have 
been authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board further notes that on March 3, 2006, subsequent to 
the Board's February 2006 decision in this case, the Court 
issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
detailed the information a claimant must be provided 
regarding disability rating(s) and effective date(s) in the 
context of a service connection claim.  As no such notice was 
provided to the Veteran in this case, the Board concludes 
that it should be provided to him while the case is on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his low back, multiple joints, to 
include the hips, and psychiatric 
problems since May 1999.  After securing 
any necessary release, obtain those 
records not on file.

The AMC/RO should also obtain any records 
regarding the current status of the 
issues adjudicated by the March 2008 
rating decision, so that an accurate 
determination can be made as to what 
effect, if any, this action has on the 
appeal.

3.  The Veteran should be scheduled for 
VA orthopedic and psychiatric 
examinations.  The claims folder should 
be made available to the examiners for 
review of pertinent documents therein in 
connection with the examinations; the 
examiners must indicate that the claims 
folder was reviewed.  A copy of the 
letter or letters notifying the Veteran 
of the scheduled examination(s) should be 
included in the claims folder.

The orthopedic examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any diagnosed low back 
and/or multiple joint disorders, to 
include of the bilateral hips, are 
related to the Veteran's military 
service, to include the ACDUTRA accident 
in August 1990 when a roof fell on him.  
If not, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that these disabilities were 
caused by or aggravated by the service-
connected cervical and/or thoracic spine 
disorders.  By aggravation the Board 
means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If the 
examiner determines that the low back 
and/or multiple joint disorders, to 
include of the hips, were aggravated by a 
service-connected disability, the 
examiner should identify the level of 
disability caused by the service-
connected disability, to the extent 
possible.

The psychiatric examiner must offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any acquired psychiatric 
disability is related to the ACDUTRA 
accident in August 1990 when the roof 
fell on him or disorders acquired in that 
accident for which service connection has 
been established.

A complete written rationale for any 
opinion expressed must be provided.

If the examiners are unable to provide 
the requested opinions without resorting 
to speculation, it should be so stated.

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and, if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in this appeal in August 2005, 
and provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

